Citation Nr: 1548706	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  07-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1971 to September 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied service connection for PTSD.  In January 2010 and March 2011 the Board remanded the case for further development.  

In a May 2011 decision, the Board denied the claims of entitlement to service connection for PTSD.  Additionally, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to VA pension benefits was raised in a May 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.

REMAND

The Veteran essentially maintains that he currently has a psychiatric disability related to his psychiatric complaints during service. 

An April 2006 VA PTSD examination report and a July 2015 VA Form 646 refer to VA treatment records which purportedly note diagnoses of neurotic depression, major depressive disorder, schizoid personality disorder and anxiety and have not been associated with the VBMS file.  Specifically, both refer to treatment records from the Marion VA Medical Center (VAMC) dated in 1998 and from the Muncie VA Community Based Outpatient Clinic (CBOC) dated from 1999 to 2002.  Records generated by VA facilities that may impact a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As any such VA records could be relevant to the Veteran's claim, on remand, an attempt to obtain such records should be made.  38 U.S.C.A. § 5103A(b),(c).

The Board regrets any further delay in this case.  However, for the reason noted above, the case is REMANDED for the following action:


1.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for the psychiatric disabilities herein at issue since service.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

Regardless as to whether or not he responds, a specific search should be conducted for outstanding VA medical records, to include Marion VAMC from 1998 and Muncie CBOC treatment records from 1999 to 2002, and thereafter. 

If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file and the Veteran and his representative are to be notified to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, undertake any further development deemed warranted, to include obtaining any VA medical opinions that may be warranted based on any new evidence received.

3.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


